Ryland, J.,
delivered the opinion of the court.
This action is founded on a guaranty, and the question before us arises on the construction of the instrument, which is as follows, viz :
“St. Louis, May 2Sd, 1849.
Wm. P. Wilson has this day purchased of R. S. Eddy & Co , six hundred and seventeen dollars and thirty-five cents dry goods. And T bind myself to pay to gaid R. S- Eddy & Co., or see that said Wilson does, the sum of four hundred dollars, within ninety days from this date, to said Eddy & Co.
I. H. STURGEON.
W. P WILSON.”
*203The court of common pleas construed this guaranty so as to consider all payments made by Wilson, within the time, as payments in discharge of the amount guarantied by Sturgeon, as will be seen from the following instruction given to the jury, and which forms the principal ground of complaint, by the appellants.
“All collections that have been made by the plaintiffs on the whole debt mentioned in said guaranty, if any have been made, and also all payments which have been made either by Wilson or Sturgeon on account of the same, if the jury find that any have been made, are to be applied to the credit of the defendant in this action, in satisfying the whole or any part of said sum'of $400, for which he bound himself by his guaranty.”
The plaintiffs contend that they have the right to place the money received of Wilson, which was about $200, (received within the ninety days) to the discharge of that portion of the debt of Wilson not included in the guaranty. The defendant contends that any money paid by Wilson for this debt must be counted as part of the $400, which he guarantied to pay or see that Wilson paid.'
Let us examine this guaranty, and see what was the obligation thereby imposed upon the defendant. Wilson bought of Eddy & Co. six hundred and seventeen dollars and thirty-five cents w.orth of goods, and Sturgeon says, £tI bind myself to pay to said Eddy & Co., or see that Wilson does, the .sum' of four hundred dollars, within ninety days from the date.”
Now suppose Wilson had paid to Eddy & Co. four hundred dollars, on the purchase he had made; within ninety days, and said nothing about the application of the payment, and Eddy & Co. had thereupon applied the amount necessary to extinguish the $217 35, first, and had them given credit for the balance on the guaranty, and then sued Sturgeon on the guaranty, could not Sturgeon discharge himself from the guaranty by showing that Wilson had-paid the $400 to Eddy & Co? By the terms of this guaranty it is clear, that Sturgeon was to pay ©r see that Wilson paid to Eddy & Co. four hundred dollars of this bill for the purchase of the goods. The instrument, between the parties, says upon its face, Wilson has purchased of R. S. Eddy & Co., $617 35 worth of goods. “And I bind myself” says Sturgeon, in the same instrument, “to pay said Eddy & Co., or see that Wilson does, $400, within 99 days from date.” Now any payment, made by Wilson upon this purchase, must, under the terms of the guaranty, be considered as so much for which Sturgeon bound himself either to pay or see that Wilson paid; and it matters not how Eddy & Co. disposed of the amount received, *204whether as a credit to the $217 35, or otherwise; for Sturgeon is bound only to pay or see that Wilson pays the $400.
The construction we give to the guaranty in this case, enables us to determine it without noticing the numerous authoi’ities in relation to the proper application of money, on payments made; without any directions how to apply it at the time.
Courts of justice are not inclined to extend the meaning of terms used in a guaranty, or, by amplifying such meaning, increase the extent of the obligation.
We come to the conclusion, therefore, the construction given to the terms of the guaranty in this case, by.the court of common pleas, was the correct one. Judge Gamble concurring herein, the judgment below is affirmed.